Title: Francis Page to James Madison, 8 October 1832
From: Page, Francis
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Hanover Co.
                                
                                Octo. 8. 1832.
                            
                        
                        Permit me as the son of your old friend Governor Page, and son-in-law of Gen. Nelson to ask you to be so very
                            obliging as to recommend my son Francis Mann Page to President Jackson that he may obtain a—Midshipman’s Warrant as he is
                            very ardent to engage in The Naval Service of The United States, your friendly aid in conjunction with letters which my
                            son has sent on to the President from Speaker Stevenson, Peter V. Daniel late Lieutenant Governor of Va. will we
                            confidently hope afford us success—That your last days may be your best and happiest will ever be the prayer of mo. obt.
                            hum. Servt
                        
                            
                                Francis Page
                            
                        
                    